DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 25 March 2022 is acknowledged.  The traversal is on the ground(s) that the prior art of Ryu does not teach the claimed galvannealed layer because the thermal process conducted after the plating process is at a temperature that is too low to cause alloying as disclosed by the preferable temperature by Ryu in paragraph 0037 and of specific examples disclosed by Ryu in Table 2.  This is not found persuasive because the claims do not require the annealing to result in alloying, and therefore the description of electrogalvanizing followed by heat treatment (i.e. annealing) is considered to teach the claimed electrogalvannealing.  See MPEP §§ 2111.01(II) and 2145(VI).  Furthermore, Ryu teaches that, as an alternative to the low temperature heat treatment, a heat treatment at high temperature for a short time may be performed to reduce the amount of hydrogen (paragraph 0036), and prior art is relevant for all it contains and are not limited only to specific examples.  See MPEP § 2123.  As such, the disputed technical feature of an electrogalvannealed steel sheet is considered to be neither novel nor inventive a posteriori over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 March 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 in view of claim 12 of copending Application No. 16/765,708 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 and claim 10 of the ‘708 application both recite a high strength steel sheet with overlapping compositions, in mass%, as outlined in the table below:
	Instant Claim 1	Claim 10 of the ‘708 application
	0.030-0.250% C	0.10-0.30% C
	0.01-3.00% Si	<1.2% Si
	1.00-10.00% Mn	2.0-3.5% Mn
	0.001-0.100% P	≤0.010% P
	0.001-0.0200% S	≤0.002% S
	Balance Fe and impurities	Balance Fe and impurities
Each of these ranges for the composition recited from claim 10 of the ‘708 application overlaps the instantly claimed ranges, and the courts have held that where ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 1 and claim 10 of the ‘708 application both recite a layer on a surface of the steel sheet, where the layer has an Fe content of 8.0-15.0%.
Instant claim 1 and claim 10 of the ‘708 application both recite the steel sheet has an amount of diffusible hydrogen of ≤0.2 ppm (by mass or weight).
Instant claim 1 differs from claim 10 of the ‘708 application insofar as reciting that the layer on the surface of the steel sheet is an electrogalvannealed coating layer.  However, claim 10 of the ‘708 application recites the layer being a galvanizing layer and claim 12 of the ‘708 application recites a plating step of a plating treatment and alloying treatment (i.e. the galvanizing layer is a galvannealed layer).  The limitation of being electrogalvannealed recited in instant claim 1 (as opposed to being galvannealed) is noted but is considered to be a product-by-process limitation and the patentability of a product does not depend on its method of production, absent an objective showing as to how the process affects the final structure of the claimed product.  See MPEP § 2113.
Instant claim 1 also differs from claim 10 of the ‘708 application insofar as reciting a tensile strength of 780 MPa or higher.  However, claim 10 of the ‘708 application recites a yield strength of ≥700 MPa and a yield strength ratio of 65-85%.  The yield strength ratio is defined in the ‘708 application as the yield strength divided by the tensile strength calculated as a percentage (paragraph 0109 of the written description for the ‘708 application).  The yield strength and yield strength ratio then corresponds to a tensile strength of about 823-1077 MPa or more, which overlaps the instantly claimed range.  See MPEP § 2144.05.
While not reciting identical claims as the ‘708 application, it would have been obvious to one of ordinary skill in the art before the effective filing date as being obvious variants of copending claims of the ‘708 application for a high-strength steel sheet, and one would have had a reasonable expectation of success.
Instant claim 2 recites the coating weight to be ≥20 g/m2 and claim 10 of the ‘708 application recites an amount of 20-120 g/m2, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claims 3-4 recite wherein the composition further comprises at least one element selected from 0.0005-0.0100% N and 0.005-0.200% Ti, whereas claim 10 of the ‘708 application recites ≤0.006% N and claim 11 of the ‘708 application recites one or more Groups A to C wherein Group A includes 0.005-0.1% Ti, etc.  These ranges for N and Ti overlap the instantly claimed ranges.  See MPEP § 2144.05.
Instant claims 5-8 recite wherein the composition further comprises at least one element selected from 0.01-2.00% Al, 0.005-0.200% Nb, 0.0003-0.0050% B, 0.005-1.000% Ni, 0.005-0.5% Cr, 0.005-0.1% V, 0.005-1.000% Mo, 0.005-1.000% Cu, 0.002-0.200% Sn, 0.005-0.100% Sb, 0.0005-0.0050% Ca, etc.  Claim 10 of the ‘708 application recites ≤1% Al and claim 11 of the ‘708 application recites one or more of 0.005-0.1% Nb, 0.0003-0.005% B, 0.005-0.5% Ni, 0.005-0.5% Cr, 0.005-0.1% V, 0.005-0.5% Mo, 0.005-0.5% Cu, 0.001-0.1% Sn, 0.001-0.1% Sb, ≤0.0010% Ca, etc. as one or more elements that may be selected from one or more groupings.  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 in view of claim 3 of copending Application No. 16/766,398 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 and claim 1 of the ‘398 application both recite a high strength steel sheet with overlapping compositions, in mass%, as outlined in the table below:
	Instant Claim 1	Claim 1 of the ‘398 application
	0.030-0.250% C	0.10-0.30% C
	0.01-3.00% Si	<1.2% Si
	1.00-10.00% Mn	2.0-3.5% Mn
	0.001-0.100% P	≤0.010% P
	0.001-0.0200% S	≤0.002% S
	Balance Fe and impurities	Balance Fe and impurities
Each of these ranges for the composition recited from claim 1 of the ‘398 application overlaps the instantly claimed ranges, and the courts have held that where ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 1 and claim 1 of the ‘398 application both recite a layer on a surface of the steel sheet, where the layer has an Fe content of 8.0-15.0%.
Instant claim 1 and claim 1 of the ‘398 application both recite the steel sheet has an amount of diffusible hydrogen of ≤0.2 ppm (by mass or weight).
Instant claim 1 recites a tensile strength of 780 MPa or higher, whereas claim 1 of the ‘398 application recites a tensile strength of ≥1100 MPa, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 1 differs from claim 1 of the ‘398 application insofar as reciting that the layer on the surface of the steel sheet is an electrogalvannealed coating layer.  However, claim 1 of the ‘398 application recites the layer being a galvanizing layer and claim 3 of the ‘398 application recites a coating step of a coating treatment and alloying treatment (i.e. the galvanizing layer is a galvannealed layer).  The limitation of being electrogalvannealed recited in instant claim 1 (as opposed to being galvannealed) is noted but is considered to be a product-by-process limitation and the patentability of a product does not depend on its method of production, absent an objective showing as to how the process affects the final structure of the claimed product.  See MPEP § 2113.
While not reciting identical claims as the ‘398 application, it would have been obvious to one of ordinary skill in the art before the effective filing date as being obvious variants of copending claims of the ‘398 application for a high-strength steel sheet, and one would have had a reasonable expectation of success.
Instant claim 2 recites the coating weight to be ≥20 g/m2 and claim 1 of the ‘398 application recites an amount of 20-120 g/m2, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claims 3-4 recite wherein the composition further comprises at least one element selected from 0.0005-0.0100% N and 0.005-0.200% Ti, whereas claim 1 of the ‘398 application recites ≤0.006% N and claim 2 of the ‘398 application recites one or more Groups A to C wherein Group A includes 0.005-0.1% Ti, etc.  These ranges for N and Ti overlap the instantly claimed ranges.  See MPEP § 2144.05.
Instant claims 5-8 recite wherein the composition further comprises at least one element selected from 0.01-2.00% Al, 0.005-0.200% Nb, 0.0003-0.0050% B, 0.005-1.000% Ni, 0.005-0.5% Cr, 0.005-0.1% V, 0.005-1.000% Mo, 0.005-1.000% Cu, 0.002-0.200% Sn, 0.005-0.100% Sb, 0.0005-0.0050% Ca, etc.  Claim 10 of the ‘398 application recites ≤1% Al and claim 2 of the ‘398 application recites one or more of 0.005-0.1% Nb, 0.0003-0.005% B, 0.005-0.5% Ni, 0.005-0.5% Cr, 0.005-0.1% V, 0.005-0.5% Mo, 0.005-0.5% Cu, 0.001-0.1% Sn, 0.001-0.1% Sb, ≤0.0010% Ca, etc. as one or more elements that may be selected from one or more groupings.  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 in view of claim 7 of copending Application No. 17/041,680 (reference application) in view of Kawasaki et al. (US PGPub. No. 2017/0218475).  
Instant claim 1 and claim 1 of the ‘680 application both recite a high strength steel sheet with overlapping compositions, in mass%, as outlined in the table below:
	Instant Claim 1	Claim 1 of the ‘680 application
	0.030-0.250% C	0.08-0.20% C
	0.01-3.00% Si	<2.0% Si
	1.00-10.00% Mn	1.5-3.5% Mn
	0.001-0.100% P	≤0.02% P
	0.001-0.0200% S	≤0.002% S
	Balance Fe and impurities	Balance Fe and impurities
Each of these ranges for the composition recited from claim 1 of the ‘680 application overlaps the instantly claimed ranges, and the courts have held that where ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 1 recites where the steel sheet has an amount of diffusible hydrogen of ≤0.2 ppm by weight whereas claim 1 of the ‘680 application recites the steel sheet has an amount of diffusible hydrogen of ≤0.25 ppm by mass, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 1 recites a tensile strength of 780 MPa or higher, whereas claim 1 of the ‘680 application recites a tensile strength of ≥1100 MPa, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 1 differs from claim 1 of the ‘680 application insofar as reciting that the layer on the surface of the steel sheet is an electrogalvannealed coating layer.  However, claim 1 of the ‘680 application recites the layer being a galvanized layer and claim 7 of the ‘680 application recites a coating step of a coating treatment and optionally alloying treatment (i.e. the galvanized layer may be a galvannealed layer).  The limitation of being electrogalvannealed recited in instant claim 1 (as opposed to being galvannealed) is noted but is considered to be a product-by-process limitation and the patentability of a product does not depend on its method of production, absent an objective showing as to how the process affects the final structure of the claimed product.  See MPEP § 2113.
Instant claim 1 also differs from claim 1 of the ‘680 application insofar as reciting a layer on a surface of the steel sheet, where the layer has an Fe content of 8.0-15.0%.  However, the ‘680 application does not claim this feature.
In a related field of endeavor, Kawasaki teaches a high-strength steel sheet with a chemical composition (in mass%) of 0.10-0.35% C, 0.50-2.50% Si, 2.00-3.50% Mn, 0.001-0.100% P, 0.0001-0.0200% S, 0.0005-0.0100% N, and a balance of Fe and impurities (paragraph 0039) and a tensile strength of 780 MPa or more (paragraph 0040).  Each of these ranges overlap the instantly claimed ranges and the ranges of claim 1 of the ‘680 application.  See MPEP § 2144.05.  Kawasaki teaches where the steel sheet is subjected to galvanizing treatment such as hot-dip galvanizing or electrogalvanizing and may be further subjected to alloying treatment (paragraph 0074) (i.e. the steel sheet may be galvannealed or electrogalvannealed).  Kawasaki teaches the coating layer of the galvannealed sheet to have 9-12 mass% Fe, which overlaps the instantly claimed range.  See MPEP § 2144.05.
As the instant application, the ‘680 application, and Kawasaki each teach a high strength steel sheet with overlapping chemical composition and tensile strength and having a galvanized layer that may be alloyed (i.e. a galvannealed layer), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date for the galvannealed layer of the ‘680 application to contain Fe as this is a conventionally known feature of a galvannealed layer as taught by Kawasaki, and one would have had a reasonable expectation of success.
Instant claim 2 recites the coating weight to be ≥20 g/m2 and claim 1 of the ‘680 application recites an amount of 20-120 g/m2, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claims 3-4 recite wherein the composition further comprises at least one element selected from 0.0005-0.0100% N and 0.005-0.200% Ti, whereas claim 1 of the ‘680 application recites ≤0.006% N and claim 3 of the ‘680 application recites one or more of elements that includes 0.005-0.1% Ti, etc.  These ranges for N and Ti overlap the instantly claimed ranges.  See MPEP § 2144.05.
Instant claims 5-8 recite wherein the composition further comprises at least one element selected from 0.01-2.00% Al, 0.005-0.200% Nb, 0.0003-0.0050% B, 0.005-1.000% Ni, 0.005-0.5% Cr, 0.005-0.1% V, 0.005-1.000% Mo, 0.005-1.000% Cu, 0.002-0.200% Sn, 0.005-0.100% Sb, 0.0005-0.0050% Ca, etc.  Claim 1 of the ‘680 application recites ≤0.1% Al and claim 3 of the ‘680 application recites one or more of 0.005-0.1% Nb, 0.0003-0.005% B, 0.01-0.5% Ni, 0.01-0.5% Cr, 0.005-0.1% V, 0.01-0.5% Mo, 0.01-0.5% Cu, 0.001-0.1% Sn, 0.001-0.1% Sb, ≤0.0005% Ca, etc. as one or more elements that may be selected from one or more groupings.  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 in view of claims 18-21 of copending Application No. 17/041,830 (reference application) in view of Kawasaki et al. (US PGPub. No. 2017/0218475).  
Instant claim 1 and claim 12 of the ‘830 application both recite a high strength steel sheet with overlapping compositions, in mass%, as outlined in the table below:
	Instant Claim 1	Claim 12 of the ‘830 application
	0.030-0.250% C	0.08-0.20% C
	0.01-3.00% Si	<2.0% Si
	1.00-10.00% Mn	1.5-3.5% Mn
	0.001-0.100% P	≤0.02% P
	0.001-0.0200% S	≤0.002% S
	Balance Fe and impurities	Balance Fe and impurities
Each of these ranges for the composition recited from claim 12 of the ‘830 application overlaps the instantly claimed ranges, and the courts have held that where ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 1 recites where the steel sheet has an amount of diffusible hydrogen of ≤0.2 ppm by weight whereas claim 12 of the ‘830 application recites the steel sheet has an amount of diffusible hydrogen of ≤0.25 ppm by mass, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 1 recites a tensile strength of 780 MPa or higher, whereas claim 12 of the ‘830 application recites a tensile strength of ≥1100 MPa, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 1 differs from claim 12 of the ‘830 application insofar as reciting that the layer on the surface of the steel sheet is an electrogalvannealed coating layer.  However, claim 12 of the ‘830 application recites the layer being a galvanized layer and claims 18-21 of the ‘830 application recites an alloying treatment is performed immediately after the plating treatment in the plating step (i.e. the galvanized layer is a galvannealed layer).  The limitation of being electrogalvannealed recited in instant claim 1 (as opposed to being galvannealed) is noted but is considered to be a product-by-process limitation and the patentability of a product does not depend on its method of production, absent an objective showing as to how the process affects the final structure of the claimed product.  See MPEP § 2113.
Instant claim 1 also differs from claim 12 of the ‘830 application insofar as reciting a layer on a surface of the steel sheet (i.e. the galvannealed layer), where the layer has an Fe content of 8.0-15.0%.  However, the ‘830 application does not claim this feature.
In a related field of endeavor, Kawasaki teaches a high-strength steel sheet with a chemical composition (in mass%) of 0.10-0.35% C, 0.50-2.50% Si, 2.00-3.50% Mn, 0.001-0.100% P, 0.0001-0.0200% S, 0.0005-0.0100% N, and a balance of Fe and impurities (paragraph 0039) and a tensile strength of 780 MPa or more (paragraph 0040).  Each of these ranges overlap the instantly claimed ranges and the ranges of claim 12 of the ‘830 application.  See MPEP § 2144.05.  Kawasaki teaches where the steel sheet is subjected to galvanizing treatment such as hot-dip galvanizing or electrogalvanizing and may be further subjected to alloying treatment (paragraph 0074) (i.e. the steel sheet may be galvannealed or electrogalvannealed).  Kawasaki teaches the coating layer of the galvannealed sheet to have 9-12 mass% Fe, which overlaps the instantly claimed range.  See MPEP § 2144.05.
As the instant application, the ‘830 application, and Kawasaki each teach a high strength steel sheet with overlapping chemical composition and tensile strength and having a galvanized layer that may be alloyed (i.e. a galvannealed layer), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date for the galvannealed layer of the ‘830 application to contain Fe as this is a conventionally known feature of a galvannealed layer as taught by Kawasaki, and one would have had a reasonable expectation of success.
Instant claim 2 recites the coating weight to be ≥20 g/m2 and claim 12 of the ‘830 application recites an amount of 20-120 g/m2, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claims 3-4 recite wherein the composition further comprises at least one element selected from 0.0005-0.0100% N and 0.005-0.200% Ti, whereas claim 12 of the ‘830 application recites ≤0.006% N and claim 13 of the ‘830 application recites one or more of elements that includes 0.005-0.1% Ti, etc.  These ranges for N and Ti overlap the instantly claimed ranges.  See MPEP § 2144.05.
Instant claims 5-8 recite wherein the composition further comprises at least one element selected from 0.01-2.00% Al, 0.005-0.200% Nb, 0.0003-0.0050% B, 0.005-1.000% Ni, 0.005-0.5% Cr, 0.005-0.1% V, 0.005-1.000% Mo, 0.005-1.000% Cu, 0.002-0.200% Sn, 0.005-0.100% Sb, 0.0005-0.0050% Ca, etc.  Claim 12 of the ‘830 application recites ≤0.1% Al and claim 13 of the ‘830 application recites one or more of 0.005-0.1% Nb, 0.0003-0.005% B, 0.01-0.5% Ni, 0.01-0.5% Cr, 0.005-0.1% V, 0.01-0.5% Mo, 0.01-0.5% Cu, 0.001-0.1% Sn, 0.001-0.1% Sb, ≤0.0005% Ca, etc. as one or more elements that may be selected from one or more groupings.  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/042,521 (reference application) in view of Kawasaki et al. (US PGPub. No. 2017/0218475).  
Instant claim 1 and claim 1 of the ‘521 application both recite a high strength steel sheet with overlapping compositions, in mass%, as outlined in the table below:
	Instant Claim 1	Claim 1 of the ‘521 application
	0.030-0.250% C	0.10-0.30% C
	0.01-3.00% Si	1.0-2.8% Si
	1.00-10.00% Mn	2.0-3.5% Mn
	0.001-0.100% P	≤0.010% P
	0.001-0.0200% S	≤0.001% S
	Balance Fe and impurities	Balance Fe and impurities
Each of these ranges for the composition recited from claim 1 of the ‘521 application overlaps the instantly claimed ranges, and the courts have held that where ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 1 and claim 1 of the ‘521 application both recite where the steel sheet has an amount of diffusible hydrogen of ≤0.2 ppm (by weight or mass).
Instant claim 1 recites a tensile strength of 780 MPa or higher, whereas claim 1 of the ‘521 application recites a tensile strength of ≥1100 MPa, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 1 differs from claim 1 of the ‘521 application insofar as reciting that a layer on the surface of the steel sheet is an electrogalvannealed coating layer.  Claim 1 of the ‘521 application recites a layer as being a galvanized layer but does not recite the galvanized layer as being alloyed (i.e. galvannealed) and does not recite the instantly claimed Fe content in the galvanized layer. 
In a related field of endeavor, Kawasaki teaches a high-strength steel sheet with a chemical composition (in mass%) of 0.10-0.35% C, 0.50-2.50% Si, 2.00-3.50% Mn, 0.001-0.100% P, 0.0001-0.0200% S, 0.0005-0.0100% N, and a balance of Fe and impurities (paragraph 0039) and a tensile strength of 780 MPa or more (paragraph 0040).  Each of these ranges overlap the instantly claimed ranges and the ranges of claim 1 of the ‘521 application.  See MPEP § 2144.05.  Kawasaki teaches where the steel sheet is subjected to galvanizing treatment such as hot-dip galvanizing or electrogalvanizing and may be further subjected to alloying treatment (paragraph 0074) (i.e. the steel sheet being galvannealed or electrogalvannealed would have been obvious to one of ordinary skill in the art based on these teachings).  Kawasaki teaches the coating layer of the galvannealed sheet to have 9-12 mass% Fe, which overlaps the instantly claimed range.  See MPEP § 2144.05.
As the instant application, the ‘521 application, and Kawasaki each teach a high strength steel sheet with overlapping chemical composition and tensile strength and having a galvanized layer, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date for the galvanized layer of the ‘521 application to be a galvannealed or electrogalvannealed layer as this is considered a conventionally known type of galvanized layer as taught by Kawasaki.  It also would have been obvious to one of ordinary skill in the art before the effective filing date for the galvannealed/electrogalvannealed layer to contain Fe as this is a conventionally known feature of this type of layer as taught by Kawasaki, and one would have had a reasonable expectation of success.
Instant claim 3 recites wherein the composition further comprises at least one element selected from 0.0005-0.0100% N and 0.005-0.200% Ti, whereas claim 1 of the ‘521 application recites 0.0001-0.006% N and claim 2 of the ‘521 application recites one or more of elements that includes 0.005-0.1% Ti, etc.  These ranges for N and Ti overlap the instantly claimed ranges.  See MPEP § 2144.05.
Instant claims 5 and 7 recite wherein the composition further comprises at least one element selected from 0.01-2.00% Al, 0.005-0.200% Nb, 0.0003-0.0050% B, 0.005-1.000% Ni, 0.005-0.5% Cr, 0.005-0.1% V, 0.005-1.000% Mo, 0.005-1.000% Cu, 0.002-0.200% Sn, 0.005-0.100% Sb, 0.0005-0.0050% Ca, etc.  Claim 1 of the ‘521 application recites ≤1% Al and claim 2 of the ‘521 application recites one or more of 0.005-0.10% Nb, 0.0003-0.005% B, 0.005-0.5% Ni, 0.005-0.5% Cr, 0.005-0.10% V, 0.005-0.5% Mo, 0.005-0.5% Cu, 0.001-0.1% Sn, 0.001-0.1% Sb, ≤0.0010% Ca, etc. as one or more elements that may be selected from one or more groupings.  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of copending Application No. 17/284,933 (reference application) in view of Kawasaki et al. (US PGPub. No. 2017/0218475).  
Instant claim 1 and claim 13 of the ‘933 application both recite a high strength steel sheet with overlapping compositions, in mass%, as outlined in the table below:
	Instant Claim 1	Claim 13 of the ‘933 application
	0.030-0.250% C	0.14-0.40% C
	0.01-3.00% Si	0.001-2.0% Si
	1.00-10.00% Mn	0.10-1.70% Mn
	0.001-0.100% P	≤0.05% P
	0.001-0.0200% S	≤0.0050% S
	Balance Fe and impurities	Balance Fe and impurities
Each of these ranges for the composition recited from claim 13 of the ‘933 application overlaps the instantly claimed ranges, and the courts have held that where ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 1 and claim 13 of the ‘933 application both recite where the steel sheet has an amount of diffusible hydrogen of ≤0.2 ppm (by weight or mass).
Instant claim 1 differs from claim 13 of the ‘933 application insofar as reciting that a layer on the surface of the steel sheet is an electrogalvannealed coating layer.  Claim 13 of the ‘933 application recites a layer as being an electrogalvanized coating layer but does not recite the electrogalvanized layer as being alloyed (i.e. electrogalvannealed) and also does not recite the instantly claimed Fe content in the galvanized layer or the tensile strength of the steel sheet. 
In a related field of endeavor, Kawasaki teaches a high-strength steel sheet with a chemical composition (in mass%) of 0.10-0.35% C, 0.50-2.50% Si, 2.00-3.50% Mn, 0.001-0.100% P, 0.0001-0.0200% S, 0.0005-0.0100% N, and a balance of Fe and impurities (paragraph 0039) and a tensile strength of 780 MPa or more (paragraph 0040).  Each of these ranges overlap the instantly claimed ranges and the ranges of claim 13 of the ‘933 application.  See MPEP § 2144.05.  Kawasaki teaches where the steel sheet is subjected to galvanizing treatment such as hot-dip galvanizing or electrogalvanizing and may be further subjected to alloying treatment (paragraph 0074) (i.e. the steel sheet being galvannealed or electrogalvannealed would have been obvious to one of ordinary skill in the art based on these teachings).  Kawasaki teaches the coating layer of the galvannealed sheet to have 9-12 mass% Fe, which overlaps the instantly claimed range.  See MPEP § 2144.05.
As the instant application, the ‘933 application, and Kawasaki each teach a high strength steel sheet with overlapping chemical composition and having a galvanized layer, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date for the electrogalvanized layer of the ‘933 application to be further subjected to alloying treatment (i.e. the electrogalvanized layer is an electrogalvannealed layer) as this is considered conventionally known treatment for an electrogalvanized layer and for the alloyed galvanized layer (i.e. the galvannealed layer) to contain Fe as this is considered a conventionally known feature of such layer as taught by Kawasaki, and one would have had a reasonable expectation of success.  It also would have been obvious to one of ordinary skill in the art before the effective filing date for the high-strength steel sheet to have the instantly claimed tensile strength as this range of tensile strength is a conventionally known feature of a high-strength steel sheet having a substantially identical composition as taught by Kawasaki, and one would have had a reasonable expectation of success.
Instant claim 3 recites wherein the composition further comprises at least one element selected from 0.0005-0.0100% N and 0.005-0.200% Ti, whereas claim 13 of the ‘933 application recites 0.0001-0.006% N and claim 15 of the ‘933 application recites one or more of elements that includes 0.002-0.12% Ti, etc.  These ranges for N and Ti overlap the instantly claimed ranges.  See MPEP § 2144.05.
Instant claims 5 and 7 recite wherein the composition further comprises at least one element selected from 0.01-2.00% Al, 0.005-0.200% Nb, 0.0003-0.0050% B, 0.005-1.000% Ni, 0.005-0.5% Cr, 0.005-0.1% V, 0.005-1.000% Mo, 0.005-1.000% Cu, 0.002-0.200% Sn, 0.005-0.100% Sb, 0.0005-0.0050% Ca, 0.0005-0.0050% Mg, etc.  Claim 13 of the ‘933 application recites 0.01-0.20% Al and claim 15 of the ‘933 application recites one or more of 0.002-0.08% Nb, 0.0002-0.0035% B, 0.01-1% Ni, 0.01-1.0% Cr, 0.003-0.50% V, 0.01-0.3% Mo, 0.005-1% Cu, 0.002-0.1% Sn, 0.002-0.1% Sb, 0.0002-0.0030% Ca, 0.0002-0.0030% Mg, etc. as one or more elements that may be selected from one or more groupings.  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US PGPub. No. 2017/0218475) in view of Ryu (KR 2016-0072898, previously cited).
Claim 1: Kawasaki teaches a high-strength steel sheet having a tensile strength of 780 MPa or more (paragraph 0001).  The steel sheet may be subjected to galvanizing treatment, which may be electrogalvanized plating, and alloying treatment (i.e. the steel sheet is electrogalvannealed) (paragraph 0074).  The steel sheet has a chemical composition, in mass%, of 0.10-0.35% C, 0.50-2.50% Si, 2.00-3.50% Mn, 0.001-0.100% P, 0.0001-0.0200% S, etc. (paragraphs 0044-0048), and a balance Fe and impurities (paragraph 0061).  These ranges each overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Kawasaki teaches the galvanizing bath to be a zinc bath with 0.14 mass% Al (for a galvannealed steel sheet) to obtain a coating weight of 45 g/m2 per side (i.e. the coating layer is on a surface of the steel sheet), and the coated layer of the galvannealed steel sheet has a Fe concentration (i.e. Fe content) of 9-12 mass% (paragraph 0089), which overlaps the claimed range.  See MPEP § 2144.05.  However, Kawasaki does not teach the claimed diffusible hydrogen content.
In a related field of endeavor, Ryu teaches a high-strength steel sheet with a tensile strength of 980 MPa or more (paragraph 0024).  The steel sheet has a composition, in wt%, of 0.05-1.0% C, ≤3.0% Si, 1-30% Mn, ≤0.03% P, ≤0.015% S, etc. and a balance Fe and impurities (paragraph 0025), which overlaps the claimed ranges.  See MPEP § 2144.05.  Ryu teaches that the steel sheet may be plated such as by galvanizing or electrogalvanizing (paragraph 0040).  A heat treatment is performed to reduce the amount of hydrogen in the steel to 0.1 ppmw or less (i.e. the diffusible hydrogen content is 0.1 wt. ppm or less), which suppresses the occurrence of cracks or fractures over time (paragraph 0041).
As Kawasaki and Ryu both teach a high-strength steel sheet with overlapping compositions that may be plated by electrogalvanizing, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrogalvanized and alloy treated steel sheet of Kawasaki by reducing the amount of hydrogen in the steel to ≤0.1 ppm as taught by Ryu because the reduction of hydrogen suppresses the occurrence of cracks or fractures over time, and one would have had a reasonable expectation of success.
Claim 2: Kawasaki teaches a coating weight of 45 g/m2 per side, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Claims 3-4: Kawasaki teaches the steel sheet to include 0.0005-0.0100% N and may include 0.005-0.100% Ti (paragraphs 0049-0051).  Each of these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claims 5-8: Kawasaki teaches that one or more of the following elements may also be included: 0.01-1.00% Al, 0.005-0.100% Nb, 0.0001-0.0050% B, 0.05-1.00% Cr, 0.05-0.50% Cu, 0.002-0.200% Sn, 0.002-0.200% Sb, 0.0005-0.0050% Ca, 0.0005-0.0050% Mg, and 0.0005-0.0050% REM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784